--------------------------------------------------------------------------------

Exhibit 10.40
 
SECOND AMENDMENT TO ASSET PURCHASE AGREEMENT
 
THIS SECOND AMENDMENT TO ASSET PURCHASE AGREEMENT (“Second Amendment”) is
effective as of March 15, 2012, by Primo Water Corporation, a Delaware
corporation (“Primo”), Primo Products, LLC, a North Carolina limited liability
company (the “Buyer,”, and together with Primo, the “Primo Parties”), and
Lawrence Pollock, in his capacity as Members’ Representative.
 
RECITALS


A.          Primo, Buyer, Omnifrio Beverage Company, LLC an Ohio limited
liability company (the “Seller”), and certain Members of the Seller are parties
to that certain Asset Purchase Agreement dated March 8, 2011 (the “Asset
Purchase Agreement”), pursuant to which the Buyer purchased from the seller
substantially all of the Seller’s assets.  The Asset Purchase Agreement was
amended by a certain First Amendment to Asset Purchase Agreement dated as of May
11, 2011 (the “First Amendment”).
 
B.          The Primo Parties and the Members’ Representative have agreed to
amend the Asset Purchase Agreement as set forth herein.
 
C.          Capitalized terms used herein without definition shall have the
meaning given to them in the Asset Purchase Agreement.
 
AGREEMENT


1.           Section 2.5(c) of the Asset Purchase Agreement is hereby amended
and restated as follows:


Subject to the terms and conditions of this Agreement, the Buyer will pay (or in
the event the Buyer is unable to pay, Primo will pay) to the Seller, subject to
any amounts set off pursuant to this Agreement including under Section 10.5, (i)
the Deferred Cash Consideration as follows:  (x) $1,000,000 on the fifteen-month
anniversary of the Closing Date, and (y) $1,000,000 on January 4, 2013, and (ii)
the Milestone Payments in accordance with Section 2.6.


2.           Section 2.6 of the Asset Purchase Agreement is hereby amended and
restated as follows:
 

 
(a) 
The Buyer shall pay the Seller One Million Dollars ($1,000,000) within sixty
(60) days following the Buyer’s shipment to a retailer customer of the first
5,000 Appliance units subject to offset for (i) engineering and tooling costs
incurred by Primo since April 11, 2011 in excess of $14,000.00, other than
engineering and tooling costs related to any design change directed by Primo
(“Excess Tooling Costs”) and (ii) any amounts set off pursuant to this Agreement
including under Section 10.5.

 
 
 

--------------------------------------------------------------------------------

 
 

  (b)
The Buyer shall pay the Seller One Million Dollars ($1,000,000) within sixty
(60) days following the Buyer’s shipment to a retailer customer of the next
10,000 Appliance units subject to offset for (i) Excess Tooling Costs incurred
by Primo since the date of the prior milestone payment (ii) any amounts set off
pursuant to this Agreement including under Section 10.5.

 

  (c)
The Buyer shall pay the Seller One Million Dollars ($1,000,000) within sixty
(60) days following the Buyer’s shipment to a retailer customer of the next
10,000 Appliance units subject to offset for (i) Excess Tooling Costs incurred
by Primo since the date of the prior milestone payment (ii) any amounts set off
pursuant to this Agreement including under Section 10.5.

 
3.           Section 10.5(a) of the Asset Purchase Agreement is hereby amended
and restated as follows:


(a)         The Buyer may set off any amount to which it may be entitled under
this Article X against any amount otherwise payable by the Buyer or its
Affiliates to the Seller or any Member, including any amounts payable pursuant
to Sections 2.5(a)(i)(C) or (D), Section 2.5(c), or Section 2.6.  The exercise
of such set-off right in good faith will not constitute a breach or event of
default under any Contract relating to any amount against which the set-off is
applied.  The Buyer shall pursue payment for any Losses under this Article X in
the following order:


(i)          The Buyer must first set off any such Losses against the Deferred
Cash Consideration.


(ii)         To the extent the Buyer is not able to satisfy any Losses through
the exercise of its right of set-off in Section 10.5(a)(i), the Buyer must next
set off any such Losses against the Milestone Payments.


(iii)        To the extent the Buyer is not able to satisfy any Losses through
the exercise of its right of set-off in Section 10.5(a)(ii), the Seller shall
forfeit, and shall assign and transfer to Primo, free and clear of all
Encumbrances, that number of shares of Primo Stock determined by dividing the
amount of such unsatisfied Losses by the Average Closing Price.


(iv)        Finally, to the extent the Buyer is not able to satisfy any Losses
through the forfeiture set forth in Section 10.5(a)(iii), the Buyer will then
seek payment of such Losses directly from the Seller and/or Carl Santoiemmo.


4.           Section 10.5(c) of the Asset Purchase Agreement is hereby amended
and restated as follows:


 
 

--------------------------------------------------------------------------------

 
 
(c)         If Buyer provides proper notice of a claim within the applicable
time period set forth in Section 10.3, notwithstanding the payment dates and
other payment requirements set forth in Sections 2.5(c) and 2.6, Buyer may
continue to hold back such portion of the Deferred Cash Consideration and
Milestone Payments equal to the amount of the Losses set forth in such notice
(or such disputed amount if less), until such claim is resolved.  Upon the
resolution of such claim, (i) Buyer may set off the amount of its Losses as
finally resolved (if any) and (ii) if the applicable payment date(s) and other
payment requirements set forth in Sections 2.5(c) and/or 2.6 has (have) passed
and been satisfied and all outstanding claims asserted by Buyer have been
finally resolved, Buyer shall pay the Deferred Cash Consideration and/or
applicable Milestone Payment(s), less any amounts set off pursuant to this
Agreement, to the Seller.


5.           Except as specifically amended hereby, the Asset Purchase Agreement
shall remain in full force and effect.


 
 

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the undersigned have hereunto set their hands effective as
of the day and year first above written.
 

  PRIMO PARTIES:             PRIMO PRODUCTS, LLC          
 
By: /s/ Mark Castaneda      Name:
Mark Castaneda
    Title: CFO, Secretary and Assistant Treasurer             PRIMO WATER
CORPORATION             By:  /s/ Mark Castaneda     Name:  Mark
Castaneda                                                      Title: CFO,
Secretary and Assistant Treasurer             MEMBER’S REPRESENTATIVE          
  /s/ Lawrence Pollock      Lawrence Pollock  

 
 

--------------------------------------------------------------------------------